With regards to claims 1-10, the prior art  of record does  not disclose or fairly teach the specific circuit  the cable connecting circuit comprises: a first choke inductor, having one end coupled to a transceiver end of the radio frequency transceiver, another end coupled to a first control end of the radio frequency antenna controller, and the transceiver end being coupled to the first conductor; a first bypass capacitor, coupled between the another end of the first choke  inductor and a digital ground terminal; a first coupling capacitor, coupled between the digital ground terminal and a radio frequency ground terminal, wherein the second conductor is coupled to the radio frequency ground terminal and a second control end of the radio frequency antenna controller at the second connecting end of the radio frequency cable; and  a second bypass capacitor, coupled between the second control end of the radio frequency antenna controller and the digital ground terminal.  With regard to claim 11, the prior art does not disclose or fairly teach the specific circuit  the cable connecting circuit comprising: a first choke inductor, having one end coupled to a transceiver end of the radio frequency transceiver, another end coupled to a first control end of the radio frequency antenna controller, and the transceiver end being coupled to a first conductor of the radio frequency  cable; a first bypass capacitor, coupled between the another end of the first choke inductor and a digital ground terminal; a first coupling capacitor, coupled between the digital ground terminal and a radio frequency ground terminal, wherein a second conductor of the radio frequency cable is coupled to the radio frequency ground terminal and a second control end of the radio frequency antenna controller at the connecting end of the radio frequency cable; and a second bypass capacitor, coupled between the second control end of the radio frequency antenna controller and the digital ground terminal. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 21, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        

/Stephen E. Jones/Primary Examiner, Art Unit 2843